We treat the direction that the petitioner make service by certified mail as an interlocutory ruling for purposes of rule 2:21 (1), and turn to the requirement in rule 2:21 (2) that “the appellant must set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means." The petitioner contends that he “has nowhere else to go.” He has not demonstrated, however, that review would not have been available in the Appeals Court had he filed his petition within the time specified; or that review could not be obtained on appeal from an adverse judgment (perhaps of dismissal) in the Superior Court. The petitioner has not met his burden.

Judgment affirmed.

Ginny Sinkel, Assistant Attorney General, for Superior Court Department of the Trial Court.
George Nassar, pro se.